Case 1:18-cV-09532-VEC Document 1 Filed 10/17/18 Page 1 of 19

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
x Civil Action No.:

 

MARILYN PEREZ,
Plaintiff, COMPLAINT
-against-
THE CITY OF NEW YORK, THE NEW YORK CITY JURY TRlAL
POLICE DEPARTMENT, and DEPU”[Y INSPECTOR DEMANDED
KEITH WALTON,
Defendants.

X

 

Plaintiff, MARILYN PEREZ, by and through her attorneys, SALENGER, SACK, K]MMEL &
BAVARO, LLP, state as follows:
PARTIES

1. At all times hereinafter mentioned, plaintiff MARILYN PEREZ (“Perez” or “Plaintiff”) is a
female and a resident of the County of Bronx, State of NeW York.

2. At all times hereinafter mentioned, defendant THE NEW YORK CITY POLICE
DEPARTMENT (“NYPD”) is a municipal corporation With its principal place of business in New York
County, NeW York, duly organized and existing under and by virtue of the laws of the State of New York.

3. At all times hereinafter mentioned, defenth THE CITY OF NEW YORK (“CITY”) is a
municipal corporation With its principal place of business in New York County, NeW York, duly organized
and existing under and by virtue of the laws of the State of NeW York.

4. Upon information and belief, defendant ClTY exercises authority and control over all functions
of defendant NYPD.

5. At all times herein relevant, plaintiff Was an employee of defendants NYPD and CITY as an

NYPD police officer.

Case 1:18-cV-09532-VEC Document 1 Filed 10/17/18 Page 2 of 19

6. At all relevant times herein, plaintiff Was assigned to the 49th Precinct located at 2121 Eastchester
Road, Bronx, New York 10461.

7. At all relevant times herein, defendant DEPUTY INSPECTOR KEITH WALTON (“Walton”)
was employed by the NYPD and CITY as an NYPD Deputy lnspector.

8. At all relevant times herein, defendant Walton was assigned to the 49th Precinct located at 2121
Eastchester Road, Bronx, NeW York 10461.

NATURE OF ACTION

9. During the course of Perez’s employment with the NYPD and ClTY, defendants unlawfully
discriminated against her based upon sex in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq. (“Title VII”), the New York State Human Rights Law, New York Executive Law § 290 et
seq. (“NYSHRL”), and the NeW York City Human Rights Law, New York City Administrative Code § 8-
107 et seq. (“NYCHRL”). Additionally, plaintiff brings causes of action for violations of her civil rights,
pursuant to 42 U.S.C. § 1983, the United States Constitution, and the NeW York State Constitution and
common law.

10. Notably, on or about November 6, 2016, defendant Walton, Who Was the commanding officer of
the 49th Precinct, instructed Perez, a police officer at the precinct, to come to his office, at which time
Walton sexually assaulted, battered, and falsely imprisoned Perez, and intentionally and negligently
inflicted emotional distress upon her.

11. Specifically, on the above mentioned date, Walton forcefully pulled Perez’s hair; attempted to
kiss her on the mouth; forcefully grabbed, pushed, shoved and pulled her body; placed his hands on her
vagina through clothing multiple times; forcibly placed her hand on his erect penis through clothing; and

touched and violated her body without her consent Prior and subsequent to this incident, Walton sent

Case 1:18-cV-O9532-VEC Document 1 Filed 10/17/18 Page 3 of 19

improper electronic messages to Perez designed to intimidate, harass, embarrass, coerce, annoy and
emotionally distress her.

12. Walton committed these acts within the scope of his employment with the CITY and NYPD.

MTI_ON

13. This Court has subject matter jurisdiction over plaintiffs Title VII claim pursuant to 28 U.S.C.
§ 1331 and 1343(a)(4).

14. Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over plaintist
NYSHRL and NYCHRL claims because these claims closely relate to the Title VII claim, having arisen
from a common nucleus of operative facts, such that all claims form part of the same case or controversy.

15. On August 29, 2017, plaintiff timely filed a charge with the U.S. Equal Employment Opportunity
Commission (“EEOC”) concerning the sexual harassment perpetrated upon plaintiff during her employment
With the NYPD and CITY.

16. On or about July 23, 2018, plaintiff s counsel received a Notice of Right to Sue Within 90 Days,
dated July 19, 2018, from the U.S. Department of Justice Civil Rights Division regarding the filed charge
With the EEOC. As such, the filing of this Complaint is timely.

17. Pursuant to Section 8-502(0) of the NYCHRL, plaintiff has caused to be served a copy of the
Complaint on the City of NeW York Commission on Human Rights and the Corporation Counsel of the
City of New York.

w

18. Venue is proper in the Southern Distn`ct ofNeW York pursuant to 28 U.S.C. § 1391(b)(2) and 42

U.S.C. § 2000e-5(f)(3) because the discriminatory conduct giving rise to the claim occurred within the

territorial limits of the District.

Case 1:18-cV-O9532-VEC Document 1 Filed 10/17/18 Page 4 of 19

JURY DEMAND

19. Plaintiff respectfully demands a trial by jury of all issues in the matter pursuant to Fed. R. Civ.
P. 38(b).

FACTUAL ALLEGATIONS
Background

20. Perez began her employment With the NYPD and CITY When she entered the police academy in
July 2012.

21. Following academy graduation, and approximately nine months of impact training in the 44th
Precinct, in November 2013, Perez Was assigned to the 49‘]1 Precinct, located at 2121 Eastchester Road,
Bronx, NeW York, as a police oflicer.

22. Over the course of the following three years, Perez had various assignments in the precinct,
including patrol, housing conditions, and anti-crime.

23. In or around July 1996, defendant Walton began his employment with the NYPD and CITY as
a police officer.

24. In or around the Spring of 2015, Walton, then a Captain, Was transferred to the 49th Precinct
Where he became the commanding officer of the 49th Precinct.

25. As the highest-ranking officer at the 49th Precinct, Walton was Perez’s supervisor.

26. On or about November 1, 2016, the NYPD promoted Walton to the rank of Deputy Inspector.

27. Perez attended Walton’s promotional ceremony. She admired and respected Walton, for among
other things, being one of the few high-ranking Af`rican American officers in the NYPD that she had

encountered

Case 1:18-cV-O9532-VEC Document 1 Filed 10/17/18 Page 5 of 19

The Incident

28. On November 5, 2016, Walton sent Perez a text message asking if she Would be willing to join
himself and other officers from the precinct at a church service in the neighborhood

29. Perez agreed, as she had attended similar community events in the past.

30. On November 6, 2016, even though it was one of her off days, Perez reported to the Precinct to
join Walton and other officers from her Precinct at the church service. Perez went to the Woman’s locker
room Where she changed into her uniform.

31. When she came down nom the locker room, she found that the van that took most of the officers
from the precinct had already left for the church.

32. Instead she drove in Walton’s personal vehicle, along with Walton and two other oflicers, to the
church.

33. During the service, Walton spoke to the congregation and complirnented Perez for making a
recent gun arrest.

34. Following the service, Perez rode back to the precinct in Walton’s personal vehicle With Walton
and the other two officers.'

35. Upon arriving back at the precinct, Perez Went back to the women’s locker room to change back
into her street clothes.

36. While She Was getting changed, Perez received a text message nom Walton that said “dressed?”
Perez didn’t understand What Walton meant by the text, so she replied back, in sum and ~substance, “do you
need to speak with me?”

37 . Walton replied that he wanted to speak With her and instructed Perez to come to his office.

3 8. Perez finished getting changed and When she Walked out of the locker room she ran into Walton.

Walton told Perez to follow him, so she followed him down the stairs, and down the hall into his office.

Case 1:18-cV-O9532-VEC Document 1 Filed 10/17/18 Page 6 of 19

39. When they stepped into his office, Walton closed the door behind them, and told Perez in sum
and substance to “relax” and told her to put her bags down. There was no one else inside the office.

40. Perez put her bags down and when she stood up, Walton was directly in front of her. Walton
then grabbed her by her hair, pushed her head towards his, and tried to kiss her. Walton also tried to push
her body towards his body.

41. Perez was shocked, and stated “What are you doing? This is crazy. You need to stop.” Walton
did not stop.

42. Perez tried to move away from him but Walton did not let go of her. Perez tried to push him off
of her but was unsuccessful.

43. ln this immediate timeframe, Perez told Walton to stop twice. Walton did not stop.

44. Walton forcibly put his lips on Perez’s lips momentarily, as Perez tried to move her head away.

45. Walton then grabbed Perez’s shoulders and spun her around so her back was facing his chest.
His hands were now on her waist and hips. Walton’s hands then moved to Perez’s inner thigh by her vaginal
area. Perez tried to push Walton’s hands away and told him to stop several times.

46. Walton then spun Perez back around, so that they were face-to-face, grabbed her by the jacket
collar, pulled her towards him and said, “Don’t fuck with me.” Perez was nozen.

47. Walton then spun Perez around again, and forcibly moved his hand up her inner thigh into her
vaginal area. Perez tried to push Walton’s hand away but was unable to stop him nom touching her vagina
over her pants.

48. Suddenly, there was a knock at the door. Walton pushed Perez away, went towards the door,
and opened it halfway. Perez was able to see that the person at the door was Youth Officer Andino. Perez
was nozen, stunned, and unable to yell for help.

49. Walton quickly dismissed Officer Andino and then closed the door.

Case 1:18-cV-O9532-VEC Document 1 Filed 10/17/18 Page 7 of 19

50. Perez went to pick up her bags and try to leave, and Walton said, “Where the fuck do you think
you’re going.” Walton then grabbed Perez’s bags nom her hands and threw them at the couch.

51. Walton then said, “I’m leaving soon.” Perez replied, “This is crazy. I don’t understand why you
are doing this. You really need to stop.” Walton then said, “Go ahead. Leave. Grab your shit and leave.”

52. Perez then grabbed her bags and attempted to leave, but Walton grabbed Perez’s right hand and
put it on his penis, which was erect.

53. Perez pulled her hand away, at which point Walton again grabbed her vagina through her pants
and shook it.

54. Perez then walked out of Walton’s office, left the Precinct and went home.

55. The following morning, Perez reported the incident to her supervisor, Sergeant Brooks.

56. Prior and subsequent to this incident, Walton sent improper electronic messages to Perez
designed to intimidate, harass, embarrass, coerce, annoy and emotionally distress her.

57. Subsequently, Walton was investigated by the Internal Affairs Bureau of the NYPD, then later,
arrested, indicted and charged by the Bronx County District Attorney’s Oflice with, among other things,
felony sex abuse. As of the date of this complaint, the criminal case is still pending

58. All of the above conduct was unwelcomed.

59. All of the above conduct was severe or pervasive.

60. All of the above conduct altered the conditions of Perez’s employment and created a hostile work
environment

61. Defendants did not have a sexual harassment policy that was provided to Perez.

62. As a result of the hostile work environment, Perez was forced to transfer to a different department
within the NYPD.

63. By reason of the foregoing, defendants discriminated against Perez based on her gender.

Case 1:18-cV-O9532-VEC Document 1 Filed 10/17/18 Page 8 of 19

64. Defendants acted intentionally, willfully, and with malice and/or reckless indifference to Perez’s
protected rights.

65. Walton breached his duty to provide Perez with a safe place to work, unreasonably endangered
her physical safety, and caused her to fear for her own safety.

66. Walton Violated the New York State Penal Law, including but not limited to, Sections 130.65(1),
130.52(1), 195.00(1), 130.55, and 240.26(1).

67. Walton assaulted, battered, falsely imprisoned, and inflicted emotional distress on PEREZ while
on the premises owned, operated, managed, maintained and supervised by the CITY and NYPD.

68. Walton was negligent, and otherwise committed acts of gross negligence and negligent infliction
of emotional distress.

69. Walton intentionally made bodily contact with Perez that was offensive in nature. Walton’s
conduct placed Perez in imminent apprehension of harmful conduct.

7 0. Walton intended or otherwise disregarded the substantial likelihood that his extreme and
outrageous conduct would, and in fact did, cause Perez severe emotional distress.

71. Walton intended to confine Perez, Perez was conscious of the confinement, Perez did not consent
to the confinement, and the confinement was not otherwise privileged

7 2. WALTON committed the aforesaid acts within the scope of his employment with the CITY and
NYPD.

73. CITY and NYPD are liable pursuant to respondeat superior.

74. CITY and NYPD failed to provide Perez a safe place to work.

75. The CITY and NYPD were negligent in the hiring, retention, training, and supervision of Walton.

Case 1:18-cV-O9532-VEC Document 1 Filed 10/17/18 Page 9 of 19

76. CITY and NYPD knew or should have known of Walton’s propensity to inappropriater touch,
harass, threaten, and coerce other police officers within the CITY and NYPD within the course of his
employment

77. CITY and NYPD had actual and/or constructive notice of the aforesaid conditions, activities,
behaviors, and propensities

78. CITY and NYPD negligently permitted and continued to employ Walton in a supervisory
position despite having knowledge of the aforesaid inappropriate and unlawful conduct.

79. The negligent failure of CITY and NYPD to reassign, discipline or terminate Walton or otherwise
fail to protect Perez was the proximate cause of her injuries.

80. All of the aforesaid was the proximate cause of the injuries and losses sustained by Perez.

81. As a result of the aforesaid, Perez sustained injuries and losses.

FIRST CAUSE OF ACTION
GENDER DISCRIMINATION AND HOSTILE WORK ENVIRONMENT lN VIOLATION OF
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. 2000e et seq. AGAINST
DEFENDANTS CITY AND NYPD

82. Plaintiff repeats, reiterates and realleges each and every allegation set forth in the entirety of this
complaint, with the same force and effect as though fully set forth at length herein.

83. Defendants' disparate and discriminatory treatment of Perez on the basis of her gender and
subjecting Perez to a sexually hostile work environment was in violation of Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”).

84. As a direct and proximate result of Defendants' unlawful and discriminatory conduct in violation
of Title VII, Perez suffered, and continues to suffer, monetary and/or economic harm including, but not

limited to, loss of future income, compensation and benefits for which she is entitled to an award of

compensatory damages and attorneys' fees.

Case 1:18-cV-O9532-VEC Document 1 Filed 10/17/18 Page 10 of 19

85. As a direct and proximate result of Defendants' unlawful and discriminatory conduct in violation
of Title VII, Perez suffered, and continues to suffer, emotional distress for which she is entitled to an
award of compensatory damages and attorneys' fees.

86. Defendants' unlawful and discriminatory actions were intentional, done with malice and/or
showed a deliberate, willful, wanton and reckless indifference to Perez under Title VII for which Perez
is entitled to an award of punitive damages and attorneys' fees.

87. By reason of the foregoing, Perez seeks compensatory damages, punitive damages, attorneys'

fees, the costs of this action, as well as other damages.

SECOND CAUSE OF ACTION

RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42
U.S.C. 2000e et seq. AGAINST DEFENDANTS CITY AND NYPD

88. Plaintiff repeats, reiterates and realleges each and every allegation set forth in the entirety of this
complaint, with the same force and effect as though fully set forth at length herein.

89. Defendants' retaliatory conduct against Perez was in violation of Title VII.

90. As a direct and proximate result of Defendants’ unlawful and retaliatory conduct in violation of
Title VII, PereZ suffered, and continues to suffer, monetary and/or economic harm, including, but not
limited to, loss of firture income, compensation and benefits for which she is entitled to an award of
damages and attorneys' fees.

91. As a direct and proximate result of Defendants' unlawful and retaliatory conduct in violation of
Title VII, Perez suffered, and continues to suffer, emotional distress for which she is entitled to an award

of compensatory damages and attorneys' fees.

Case 1:18-cV-O9532-VEC Document 1 Filed 10/17/18 Page 11 of 19

92. Defendants' unlawful and retaliatory actions were intentional, done with malice and/or showed a
deliberate, willful, wanton and reckless indifference to Perez under Title VII for which Plaintiff is
entitled to an award of punitive damages and attorneys' fees.

93. By reason of the foregoing, Perez seeks compensatory damages, punitive damages, attonieys'
fees, the costs of this action, as well as other damages.

THIRD CAUSE OF ACTION
GENDER DISCRIMINATION AND HOSTILE WORK ENVIRONMENT IN VIOLATION OF
NEW YORK CITY ADMINISTRATIVE CODE 8-107, et seq. AGAINST DEFENDANTS CITY
AND NYPD

94. Plaintiff repeats, reiterates and realleges each and every allegation set forth in the entirety of this
complaint, with the same force and effect as though fully set forth at length herein.

95. Defendants' disparate and discriminatory treatment of Perez on the basis of her gender and
subjecting Perez to a sexually hostile work environment was in violation of the New York City Human
Rights Law, New York City Administrative Code 8-107, et seq and all other applicable provisions of the
New York City Human Rights Law ("NYCHRL").

96. As a direct and proximate result of Defendants' unlawful and discriminatory conduct in violation
of NYCHRL, Perez suffered, and continues to suffer, monetary and/or economic harm for which she is
entitled to an award of damages and attorneys' fees.

97. As a direct and proximate result of Defendants' unlawful and discriminatory conduct in violation
of NYCHRL, Perez suffered, and continues to suffer, emotional distress for which she is entitled to an
award of compensatory damages and attorneys' fees.

98. Defendants' unlawful and discriminatory actions were intentional, done with malice and/or
showed a deliberate, willful, wanton and reckless indifference to Perez under NYCHRL for which Perez

is entitled to an award of punitive damages and attorneys' fees.

Case 1:18-cV-O9532-VEC Document 1 Filed 10/17/18 Page 12 of 19

99. By reason of the foregoing, Perez seeks compensatory damages, punitive damages, attorneys'
fees, the costs of this action, as well as other damages
FOURTH CAUSE OF ACTION

RETALIATION IN VIOLATION OF NEW YORK CITY ADMINISTRATIVE CODE 8-107, et
Seq. AGAINST DEFENDANTS CITY AND NYPD

100. Plaintiff repeats, reiterates and realleges each and every allegation set forth in the entirety
of this complaint, with the same force and effect as though fully set forth at length herein.

101. Defendants' retaliatory conduct against Perez was in violation of the New York City
Human Rights Law, New York City Administrative Code 8-107, et seq and all other applicable
provisions of the New York City Human Rights Law ("NYCHRL").

102. As a direct and proximate result of Defendant's unlawful and retaliatory conduct in
violation of NYCHRL, Perez suffered, and continues to suffer, monetary and/or economic harm,
including, but not limited to, loss of future income, compensation and benefits for which she is entitled
to an award of damages and attorneys' fees.

103. As a direct and proximate result of Defendants' unlawful and retaliatory conduct in
violation of NYCHRL, Perez suffered, and continues to suffer, emotional distress for which she is
entitled to an award of compensatory damages and attorneys' fees.

104. Defendants' unlawful and retaliatory actions were intentional, done with malice and/or
showed a deliberate, willful, wanton and reckless indifference to Plaintiff under NYCHRL for which
Plaintiff is entitled to an award of punitive damages and attorneys' fees.

105. By reason of the foregoing, Perez seeks compensatory damages in an amount that exceeds
the jurisdictional limits of all lower courts, punitive damages, attorneys' fees, the costs of this action, as

well as other damages.

Case 1:18-cV-O9532-VEC Document 1 Filed 10/17/18 Page 13 of 19

FIFTH CAUSE OF ACTION
GENDER DISCRll\/IINATION AND HOSTILE WORK ENVIRONMENT IN VIOLATION OF
NEW YORK STATE EXECUTIVE LAW § 290 et seq. AGAINST DEFENDANTS CITY AND
NYPD

106. Perez repeats, reiterates and realleges each and every allegation set forth in the entirety
of this complaint, with the same force and effect as though firlly set forth at length herein.

107. Defendants discriminated against Perez on the basis of her gender and subjected Perez to
a sexually hostile work environment in violation of New York State Executive Law § 290 et seq., also
known as New York State Human Rights Law ("NYSHRL").

108. As a direct and proximate result of Defendants' unlawful and discriminatory conduct in
violation of NYSHRL, Perez suffered, and continues to suffer, monetary and/or economic harm for
which she is entitled to an award of damages and attorneys' fees,

109. As a direct and proximate result of Defendants' unlawful and discriminatory conduct in
violation of NYSHRL, Perez suffered, and continues to suffer, emotional distress for which she is
entitled to an award of compensatory damages and attorneys' fees.

110. By reason of the foregoing, Perez seeks compensatory damages, attorneys' fees, the costs

of this action, as well as other damages.

SIXTH CAUSE OF ACTION
GENDER DISCRIMINATION AND HOSTILE WORK ENVIRONMENT lN VIOLATION OF
NEW YORK STATE EXECUTIVE LAW § 290 et seq. AGAINST DEFENDANTS CITY AND
NYPD
l l l. Plaintiff repeats, reiterates and realleges each and every allegation set forth in the entirety
of this complaint, with the same force and effect as though firlly set forth at length herein.

112. By the actions described above, among others, Defendants have retaliated against Perez

on the basis of her protected activities in violation of the NYSHRL.

Case 1:18-cV-O9532-VEC Document 1 Filed 10/17/18 Page 14 of 19

113. As a direct and proximate result of Defendants' unlawful and retaliatory conduct in
violation of NYSHRL, Perez suffered, and continues to suffer, monetary and/or economic harm,
including, but not limited to, loss of future income, compensation and benefits for which she is entitled
to an award of damages and attorneys' fees,

114. As a direct and proximate result of Defendants' unlawful and retaliatory conduct in
violation of NYSHRL, Percz suffered, and continues to suffer, emotional distress for which she is
entitled to an award of compensatory damages and attorneys' fees,

115. By reason of the foregoing, Perez seeks compensatory damages, attorneys' fees, the costs

of` this action, as well as other damages.

SEVENTH CAUSE OF ACTION

NEGLIGENT HIRING, SUPERVISION, AND RETENTION AGAINST DEFENDANTS CITY
AND NYPD

l 16. Plaintiffrepeats, reiterates and realleges each and every allegation set forth in the entirety
of this complaint, with the same force and effect as though fully set forth at length herein.

117. Based on the foregoing, Defendants CITY and NYPD were negligent in the hiring,
retention, training, and supervision of Walton.

118. As a direct and proximate result of Defendants' negligence, Perez suffered, and continues
to suffer, monetary and/ or economic harm for which she is entitled to an award of damages and attorneys'
fees.

1 19. As a direct and proximate result of Defendants' negligence, Perez suffered, and continues
to suffer, emotional distress for which she is entitled to an award of compensatory damages and attorneys'

fees, and it is further entitled to punitive damages against the defendants in an amount to be fixed by a

jury.

Case 1:18-cV-O9532-VEC Document 1 Filed 10/17/18 Page 15 of 19

EIGHTH CAUSE OF ACTION

DEPRIVATION OF RIGHTS UNDER 42 U.S.C. 1983

120. Plaintiffrepeats, reiterates and realleges each and every allegation set forth in the entirety
of this complaint, with the same force and effect as though fully set forth at length herein.

121. All of the aforementioned acts of defendants Walton, CITY, and NYPD and their agents,
servants, and employees were carried out under the color of state law.

122. Defendants, collectively and individually, while acting under color of state law, engaged in
conduct that constituted a custom, usage, practice, procedure or rule of the respective municipal/authority,
which is forbidden by the Constitution of the United States of America.

123. All of the aforementioned acts deprived plaintiff of the rights, privileges and immunities
guaranteed to citizens of the United States by the Fourth and Fourteenth Amendment to the Constitution
of the United States of America, and in violation of 42 U.S.C.1983.

124. The acts complained of were carried out by the aforementioned defendants in their
capacities as police officers with actual and/or apparent authority attendant thereto.

125. The acts complained of were carried out by the aforementioned individual defendants in
their capacities as police officers, pursuant to the customs, usages, practices, procedures, and the rules
of the defendant CITY and NYPD, all under the supervision of ranking officers of said department

126. Defendants, collectively and individually, while acting under color of state law, engaged
in conduct that constituted a custom, usage, practice, procedure or rule of the respective
municipal/authority, which is forbidden by the Constitution of the United States of America.

127 . As a direct and proximate result of the acts complained of, Perez suffered, and continues
to suffer, monetary and/ or economic harm for which she is entitled to an award of damages and attorneys'

fees.

Case 1:18-cV-O9532-VEC Document 1 Filed 10/17/18 Page 16 of 19

128. As a direct and proximate result of the acts complained of, Perez suffered, and continues
to suffer, emotional distress for which she is entitled to an award of compensatory damages and attorneys'
fees, and it is further entitled to punitive damages against the defendants in an amount to be fixed by a
jury.

NINTH CAUSE OF ACTION

LIABILITY FOR HIRING, SUPERVISION AND RETENTION UNDER 42 U.S.C. 1983

129. Plaintiffrepeats, reiterates and realleges each and every allegation set forth in the entirety
of` this complaint, with the same force and effect as though fully set forth at length herein.

130. Defendants, collectively and individually, while acting under color of state law, engaged
in conduct that constituted a custom, usage, practice, procedure or rule of the respective municipal
agency/authority, which is forbidden by the Constitution of the United States.

131. The aforementioned customs, policies, usages, practices, procedures and rules of
defendants CITY and NYPD included, but were not limited to, a policy, custom or practice of inadequate
screening, hiring, retaining, training and supervising its employees that was the moving force behind the
violation of plaintiffs rights as described herein.

132. As a result of the failure of defendants NYPD and CITY to properly recruit, screen, train,
discipline, and supervise its officers, including defendant Walton, defendants CITY and NYPD has
tacitly authorized ratified, and has been deliberately indifferent to, the acts and conduct complained of
herein.

133. The foregoing customs, policies, usages, practices, procedures and rules of defendants
NYPD and CITY constitute deliberate indifference to the safety, well-being and constitutional rights of`

plaintiff

Case 1:18-cV-O9532-VEC Document 1 Filed 10/17/18 Page 17 of 19

134. The foregoing customs, policies, usages, practices, procedures and rules of defendants
NYPD and CITY were the direct and proximate cause of the constitutional violations suffered by
plaintiff as alleged herein.

135. The foregoing customs, policies, usages, practices, procedures and rules of defendants
NYPD and CITY were the moving force behind the constitutional violations suffered by the plaintiff
herein.

136. All of the foregoing acts by defendants deprived plaintiff of federally protected rights,
including, but not limited to, the right to be free from sexual assault, battery, and unlawful imprisonment

137. As a direct and proximate result of the acts complained of, Perez suffered, and continues
to suffer, monetary and/or economic harm for which she is entitled to an award of damages and attorneys'
fees,

138. As a direct and proximate result of the acts complained of, Perez suffered, and continues
to suffer, emotional distress for which she is entitled to an award of compensatory damages and attorneys'

fees, and it is further entitled to punitive damages against the defendants in an amount to be fixed by a

 

jury.
TENTH CAUSE OF ACTION
BATTERY
139. Plaintiffrepeats, reiterates and realleges each and every allegation set forth in the entirety

of this complaint, with the same force and effect as though fully set forth at length herein.

140. Based on the foregoing, all Defendants are liable to Perez for battery.

l4l. By reason of the aforesaid, Plaintiff has been damaged and seeks all damages to which
she is entitled in an amount that exceeds the jurisdictional limits of all lower courts, including punitive

damages and attorneys’ fees.

Case 1:18-cV-O9532-VEC Document 1 Filed 10/17/18 Page 18 of 19

ELEVENTH CAUSE OF ACTION
ASSAULT

142. Plaintiffrepeats, reiterates and realleges each and every allegation set forth in the entirety
of this complaint with the same force and effect as though fully set forth at length herein.

143. Based on the foregoing, all Defendants are liable to Perez for assault

144. By reason of the aforesaid, Plaintiff has been damaged and seeks all damages to Which
she is entitled in an amount that exceeds the jurisdictional limits of all lower courts, including punitive
damages and attorneys’ fees,

TWELTH CAUSE OF ACTION
FALSE IMPRISONMENT

145. Plaintiffrepeats, reiterates and realleges each and every allegation set forth in the entirety
of this complaint, with the same force and effect as though fully set forth at length herein.

146. Based on the foregoing, all Defendants are liable to Perez for false imprisonment

147. By reason of the aforesaid, Plaintiff has been damaged and seeks all damages to which
she is entitled in an amount that exceeds the jurisdictional limits of all lower courts, including punitive
damages and attorneys’ fees.

THIRTEENTH CAUSE OF ACTION
INTENTIONAL D\IFLICTION OF EMOTIONAL DISTRESS

148. Plaintiffrepeats, reiterates and realleges each and every allegation set forth in the entirety
of this complaint with the same force and effect as though fully set forth at length herein.

149. Based on the foregoing, all Defendants are liable to Perez for intentional infliction of

emotional distress.

Case 1:18-cV-O9532-VEC Document 1 Filed 10/17/18 Page 19 of 19

150. By reason of the aforesaid, Plaintiff has been damaged and seeks all damages to which
she is entitled in an amount that exceeds the jurisdictional limits of all lower courts, including punitive
damages and attorneys’ fees.

FOURTEENTH CAUSE OF ACTION
PUNITIVE DAMAGES

151. Plaintiffrepeats, reiterates and realleges each and every allegation set forth in the entirety
of this complaint, with the same force and effect as though fully set forth at length herein.

152. By reason of the foregoing, plaintiffs are entitled to punitive damages against the
defendants in an amount to be fixed by a jury, plus reasonable attorneys’ fees, costs and disbursements
of the action.

WHEREFORE, Plaintiff demands judgment and pray for the following relief, jointly and
severally, against the defendants: full and fair compensatory damages in an amount to be detennined by a
jury; punitive damages in an amount to be determined by a jury; reasonable attorneys’ fees and the costs
and disbursements of the action; and such other and further relief as appears just and proper.

Dated: Woodbury, New York
October 17, 2018

Yours, etc.,
,» wl
'-~ #--r"" Joseph Donnerry rv (JD 4622)
SALENGER, SACK,
KIMMEL & BAVARO, LLP
Attorneys for Plaintiij
180 Froehlich Farm Boulevard

Woodbury, New York l 1797
(516) 677-0100

 

